COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Frank
UNPUBLISHED



              ANANDA K. MURTHY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1338-20-2                                         PER CURIAM
                                                                                 AUGUST 31, 2021
              FRITO LAY, INC. AND INDEMNITY INSURANCE
               COMPANY OF N. AMERICA (INA INS)


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Ananda K. Murthy), pro se.

                               (Dale W. Webb; Audra M. Marcum; Frankl Miller, Webb & Moyers,
                               on brief), for appellees.


                     Ananda K. Murthy (hereinafter “claimant”) appeals an October 29, 2020 decision of the

              Workers’ Compensation Commission (“the Commission”), affirming the deputy commissioner’s

              opinion that claimant’s current allergy symptoms are not causally connected to his July 22, 2017

              workplace accident and denying his request for medical treatment from Arvind Madaan, M.D.

              Although claimant appeals the Commission’s decision, he does not seek reversal of its ruling.

              Instead, claimant asks that this Court order appellees to pay him $2,000,0000. He also seeks

              relief in the form of punitive damages.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Claimant’s amended opening brief1 includes a section entitled “Assignments of Error,”

but he does not assign error to any ruling by the Commission.2 Because claimant does not

challenge the Commission’s ruling, there is nothing for this Court to review on appeal. See

Williams v. Commonwealth, 57 Va. App. 341, 347 (2010). Accordingly, he has waived the

arguments presented in the assignments of error. Id.; see also Rule 5A:18.

       Further, even assuming that the assignments of error challenge the Commission’s

decision, claimant’s opening brief fails to state where in the record he preserved the arguments

presented in the assignments of error. Rule 5A:20(c) states that an opening brief shall contain a

“statement of the assignments of error with a clear and exact reference to the page(s) of the

transcript, written statement, record, or appendix where each assignment of error was preserved

in the trial court.” The purpose of assignments of error is to “point out the errors with reasonable

certainty in order to direct [the] court and opposing counsel to the points on which appellant

intends to ask a reversal of the judgment, and to limit discussion to these points.” Carroll v.

Commonwealth, 280 Va. 641, 649 (2010) (quoting Yeatts v. Murray, 249 Va. 285, 290 (1995)).

An appellant must “lay his finger on the error.” Id. Claimant failed to do so.


       1
         On May 26, 2021, claimant filed a combined opening brief and appendix. On July 14,
2021, the Clerk’s office notified claimant that his opening brief did not comply with Rules 5A:4
and 5A:20 and directed him to file an amended opening brief. Claimant timely filed an amended
opening brief on July 26, 2021.
       2
          Rather than challenging the Commission’s decision, claimant’s assignments of error
aver that his credit was damaged due to employer’s tardiness or failure to pay medical bills. He
also denies that he received treatment from Dr. Madaan and suggests that Dr. Madaan has
committed medical malpractice. In his reply brief, claimant asks that this Court have employer
“elaborate” on the treatment administered by Dr. Madaan. We note that the Commission’s
opinion states that employer agreed to pay Dr. Madaan’s bill in connection with claimant’s
March 4, 2019 independent medical examination. The Commission’s opinion notes further that,
despite Dr. Madaan issuing a $75 bill for a missed appointment on April 15, 2019, employer and
claimant denied any knowledge of the April 15, 2019 appointment. The Commission’s opinion
does not address employer’s responsibility for the bill relating to the alleged April 15, 2019
appointment.
                                               -2-
       Claimant also failed to comply with Rule 5A:20(d), which requires an opening brief to

contain a “clear and concise statement of the facts that relate to the assignments of error, with

references to the pages of the transcript, written statement, record, or appendix.” Although

claimant’s opening brief contains a section entitled “Statement of Facts,” the section does not

recite “the facts that relate to the assignments of error.” To the extent that the statement of facts

includes factual references, it does not specify where in the record or appendix those facts are

found. Instead, it refers only to an attachment appended to the amended opening brief.

       In addition, claimant failed to comply with Rule 5A:20(e), which requires that an

appellant’s opening brief contain “[t]he standard of review and the argument (including

principles of law and authorities) relating to each assignment of error.” Claimant’s opening brief

fails to cite the standard of review and does not include an argument section “relating to each

assignment of error” that is supported by legal authorities. “Unsupported assertions of error do

not merit appellate consideration.” Fadness v. Fadness, 52 Va. App. 833, 850 (2008) (quoting

Jones v. Commonwealth, 51 Va. App. 730, 734 (2008)). “If an appellant believes that the

[C]ommission erred, it is incumbent upon him ‘to present that error to us with legal authority to

support [his] contention.’” Ceres Marine Terminals v. Armstrong, 59 Va. App. 694, 708 (2012)

(quoting Fadness, 52 Va. App. at 851).

       Claimant also failed to comply with Rule 5A:25. Although claimant included an

appendix with his amended opening brief, it is incomplete. Rule 5A:25(c) states that an

appendix shall include the following:

                   (1) The basic initial pleading (as finally amended);

                   (2) The judgment appealed from, and any memorandum or opinion relating

                       thereto;



                                                 -3-
                   (3) Any testimony and other incidents of the case germane to the assignments

                       of error;

                   (4) The title (but not the caption) of each paper contained in the appendix, and

                       its filing date;

                   (5) The names of witnesses printed at the beginning of excerpts from their

                       testimony and at the top of each page thereof; and

                   (6) Exhibits necessary for an understanding of the case that can reasonably be

                       reproduced.

       Here, claimant’s appendix does not include claimant’s request for review or the parties’

written statements to the Commission, thereby preventing us from determining what issues were

preserved for appeal. “The appendix is a tool vital to the function of the appellate process in

Virginia. . . . By requiring the inclusion of all parts of the record germane to the issues, the

Rules promote the cause of plenary justice.” Patterson v. City of Richmond, 39 Va. App. 706,

717 (2003) (quoting Thrasher v. Burlage, 219 Va. 1007, 1009-10 (1979) (per curiam)). “Thus,

the filing of an appendix that complies with the Rules, is ‘essential to an informed collegiate

decision.’” Id. (quoting Thrasher, 219 Va. at 1010). Without a complete appendix, we are

unable to engage in a meaningful review of claimant’s assignments of error.

       “[I]t is not the function of this Court to ‘search the record for error in order to interpret

the appellant’s contention and correct deficiencies in a brief.’” West v. West, 59 Va. App. 225,

235 (2011) (quoting Buchanan v. Buchanan, 14 Va. App. 53, 56 (1992)). “Nor is it the Court’s

‘function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.’” Burke v. Catawba Hosp., 59 Va. App. 828, 838 (2012) (quoting

Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7 (1988) (en banc)). “Even pro se litigants must comply

with the rules of court.” Francis v. Francis, 30 Va. App. 584, 591 (1999).
                                                 -4-
        Claimant was provided an opportunity to cure the defects in his opening brief and failed

to do so. We find that claimant’s failure to comply with Rules 5A:20 and 5A:25 is significant, so

we will not consider his arguments. See Fadness, 52 Va. App. at 851 (“If the parties believed

that the circuit court erred, it was their duty to present that error to us with legal authority to

support their contention.”); Parks v. Parks, 52 Va. App. 663, 664 (2008); Jay v. Commonwealth,

275 Va. 510, 520 (2008). Accordingly, we dispense with oral argument and summarily affirm

the Commission’s decision. See Code § 17.1-403; Rule 5A:27.

                                                                                              Affirmed.




                                                  -5-